Citation Nr: 1816759	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  His awards and decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge during a January 2017 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issue of hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

It is as likely as not that the Veteran's tinnitus had its onset as a result of event or occurrence in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

Here, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2017).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran seeks service connection for tinnitus.  His military personnel record indicates that he served as a field artillery batteryman and was awarded a Combat Action Ribbon.  He reports that he was exposed to explosions of weaponry and firing of guns.  In particular, he recalls an in-service incident where a fire mission came down while he was sleeping in front of a howitzer; he states that battery personnel began firing while he was still in front of the gun and in direct muzzle blast.  He reports that he was not able to hear or see straight for almost a week.  He states that when he returned to the United States, hearing was already bad and started to hear ringing in his ears.  He describes the constant tinnitus as "a bunch of birds, chirping at the same time."  See January 2011 VA examination.  He reported to the examiner that he first noticed tinnitus when he left service.  Id.  

The evidence of record documents that the Veteran has current tinnitus inasmuch as he has credibly stated that he has ringing in his ears.  Additionally, the January 2011 VA examiner confirmed a diagnosis of recurrent tinnitus. 

The Board will also concede in service noise exposure, given his military occupation and his combat experiences.  

The Board notes the negative etiological opinion provided by the January 2011 VA examiner.  The Board further notes that, in this case, the Veteran himself is of the opinion that such a link exists between his current tinnitus and active service.  As the Veteran testified at his hearing, his tinnitus began at the same time, or shortly after, his exposure to in service excessive noise.  While a lay person, he is capable of opining on medical questions that fall within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Tinnitus, or ringing in the ears, may be observed and described by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although there is no objective evidence to support a specific incident of acoustic trauma in service, and there is significant clinical opinion against the claim, the Board accepts the Veteran's statements as competent and credible as to his having been exposed to noise in the military and ringing in the ears that continued thereafter.  Therefore, after review of the record, the Board finds that the evidence is in relative equipoise, such that a finding of tinnitus of service onset may be conceded.  The benefit of the doubt is thus resolved in favor of the Veteran in this matter in granting service connection for tinnitus.   38 U.S.C. § 5107.


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

During the January 2017 hearing, the Veteran described an in-service incident where a fire mission came down while he was sleeping in front of a howitzer; he states that battery personnel began firing while he was still in front of the gun and in direct muzzle blast.  He testified that this incident caused his hearing loss.  

The Veteran was afforded a VA examination in January 2011.  During the examination, the Veteran was diagnosed with severe sensorineural hearing loss for the right ear and profound sensorineural hearing loss for the left ear.  However, based on a literature attributing hearing loss to age, lack of hearing problem entries in his service treatment records, and exposure to noise in the occupations he undertook after service, the examiner concluded that the Veteran's hearing loss was not due to noise exposure during his military service.  

The Board finds that this examination is inadequate for rating purposes because the report does not indicate that the examiner considered the particular in-service incident that the Veteran reports as having caused his hearing loss in her etiology opinion.  During the January 2017 hearing, the Veteran indicated that he might have experienced some type of discharge from his ears after the blast.  Since a blast injury could lead to hearing loss, this in-service incident must be taken into account for a full evaluation of the Veteran's hearing loss conditions.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an audiologist to determine the nature and etiology of the Veteran's bilateral hearing loss.  The audiologist is to be provided access to the Veteran's electronic Virtual VA and VBMS files.  The audiologist is requested to review all pertinent records associated with the claims file, the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  Any indicated diagnostic tests and studies should also be accomplished. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and conceded in service noise exposure.  If there is a medical basis to support or doubt the history provided by the Veteran, the audiologist should provide a fully reasoned explanation.

The VA audiologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's bilateral hearing loss manifested in service or is otherwise causally or etiologically related to his military service, to include the type of noise that he was exposed to in service as a batteryman and the particular in-service blast injury that he claimed to have experienced.  It should also be indicated whether the hearing loss is the type typically seen in cases of acoustic trauma, or is more likely due to advancing age, infection, or other cause.  All prior reports should be reconciled, if necessary.

2. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


